Citation Nr: 0018078	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-16 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.  The veteran also had active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) at various 
times from June 1980 to February 1996.  

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the claim of 
entitlement to service connection for diabetes mellitus.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claim.

The veteran requested and received a hearing before an RO 
hearing officer and a videoconference hearing before the 
undersigned member of the Board.

The veteran claims that began during monthly training with 
the Pennsylvania Army National Guard (PAARNG) in February 
1993; increased during monthly training in March 1993; and 
increased again during annual training in June or July 1993.  
(He earlier had specified July and had submitted lay 
statements to that effect.  Later, he submitted a document 
recommending him for a medal based on the period from June 4 
to June 19, 1993).  Service connection cannot be granted on 
the basis of disease incurred or aggravated during INACDUTRA, 
which is the typical duty status during monthly National 
Guard training.  Annual Guard training, however, may qualify 
as ACDUTRA, and disease incurred or aggravated during ACDUTRA 
may be the basis for service connection.  See 38 U.S.C.A. 
§§ 101(21-24), 106, 1110, 1131 (West 1991).  Under the 
controlling law, service connection may not be granted based 
on disease manifested during the claimed monthly training in 
February or March 1993.

In this case, a March 1993 diagnosis of adult onset diabetes 
mellitus clearly indicates that it preexisted the veteran's 
claimed ACDUTRA performed in June or July 1993.  The veteran 
has reported an observable increase in symptomatology during 
ACDUTRA that might signify aggravation of the disease.  The 
veteran has testified that during summer camp (ACDUTRA) in 
June or July 1993 at Fort Drum, New York, he was treated for 
a serious insulin reaction.  He testified to the effect that 
the insulin reaction caused his diabetes mellitus symptoms to 
increase in severity, as shown by a greater need for insulin 
since that time.  He attributes the insulin reaction to a 
lack of proper storage for his insulin during hot weather at 
Fort Drum and he further testified that following this 
incident, a treating physician at Fort Drum obtained fresh 
insulin and arranged to have it stored in the mess hall 
refrigerator.  


REMAND

It is VA policy that, prior to a determination as to whether 
a claim is well grounded, service medical records will be 
requested.  See, e.g., VBA Letter 20-99-60.

A lay witness who recalls the veteran's insulin reaction 
incident reports that the veteran was treated at Fort Drum's 
post clinic and that the clinic might have a record of the 
matter.  The Board's review of the claims file indicates that 
no attempt has been made to obtain such records directly from 
the source.  Furthermore, such records might reflect whether 
the condition underwent an increase in severity during 
ACDUTRA. 

Personnel records from WVARNG do not reflect any service 
during 1993.  Other documents indicate that the veteran was 
assigned to the PAARNG during 1993.  The RO should contact 
PAARNG, or other appropriate agency, to obtain the dates that 
the veteran performed ACDUTRA during 1993.

For the aforementioned reason, the case is REMANDED to the RO 
for the following actions:

1.  The RO is to request and associate 
with the claims file copies of any 
relevant medical records for treatment he 
reportedly received at Fort Drum, New 
York, during an encampment in June or 
July 1993.  The RO should attempt to 
verify the dates of ACDUTRA during this 
time period.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.  This 
request involves both medical and 
personnel records.

2.  The RO should undertake any 
additional development suggested by any 
additional evidence received.  

3.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  If the determination 
remains unfavorable to the veteran, he 
and his representative should then be 
provided with a supplemental statement of 
the case and afforded the appropriate 
period of time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 



